680 S.E.2d 713 (2009)
STATE
v.
Mario Lynn PHILLIPS.
No. 48A08.
Supreme Court of North Carolina.
July 2, 2009.
Anne Gomez, Barbara S. Blackman, Assistant Appellate Defenders, for Phillips.
Robert Montgomery, Special Deputy Attorney General, Michael Parker, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 1st of July 2009 by Defendant-Appellant for Extension of Time to File Brief on or before August 5th, 2009:
"Motion Allowed by order of the Court in conference this the 2nd of July 2009."